Buchanan, J.
(Spoffoed, J., recused himself.) This cause has stood continued in this court ever since 1852, for the purpose of making parties, the plaintiff and appellee having died. At length, on the 16th July, 1856, the Clerk of the District Court for the parish of Caddo flies an appearance, “as ex officio curator or administrator of the succession of Presentía Barcia, deceased, which administration he has assumed, as required by law,” and prays that the judgment of the District Court be affirmed, with costs.
The^ appellant, Kitchings, objects to the filing of the appearance of the Clerk of the District Court as a party to this suit, on the ground that there is no evidence before the court that he is ex officio administrator of plaintiff.
We take official cognizance of the fact of William Gr. Kisby being Clerk of the District Court of Caddo parish. As such, the 19th section of an Act to regulate and define the ‘duties of Clerks of District Courts generally, (Session Acts of 1855, page 52,) makes it his duty to assume the administration of successions which are so small or so much in debt that no person will apply for or will be willing to accept the administration. The expression used in this statute is “assume the administration.” No order of court, oath, bond or letters of administration are required to authenticate bis capacity. It is sufficient evidence of the Clerk being the administrator of plaintiff’s estate that he files a written appearance in this court as such.
The exception of the appellant is, therefore, overruled.
Upon the merits, the verdict of the jury and judgment appealed from seem justified by the proof.
Judgment affirmed, with costs.